DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	With respect to claim 1, the prior art of record fails to suggest or disclose a current output section configured to perform an operation of short-circuiting terminals of the high-side switch to pass a limited current through a path formed due to the short-circuiting, the limited 20current having a value less than or equal to that of a predetermined off current, the control apparatus including: a first switching control section and a second switching control section, the first switching control section being configured to cause 25the high-side switch to be turned on or off selectively, the second switching control section being configured to cause the low-side switch to be turned on or off selectively; an operation control section configured to control the operation of the current output section; and 30a first diagnosis section and a second diagnosis section, the first diagnosis section being configured to perform a first diagnosis on presence of a short-circuit fault in the high-side switch based on a first diagnostic signal output from a low-potential terminal of the high-side switch, the second diagnosis section being configured to perform a 35second diagnosis on presence of a short-circuit fault in the low-side switch based on a second diagnostic signal output from a low-potential terminal of the low-side switch.
 	Here, the closest prior art is found in Cai, Murakami et al. (US 10340683) and Yamaguchi (US 20100116236).
	Cai does not disclose the multiple diagnostic sections and also does not disclose the current output section configured to perform an operation of short-circuiting terminals of the high side switch 
	Murakami does not disclose the a first diagnosis on presence of a short-circuit fault in the high-side switch based on a first diagnostic signal output from a low-potential terminal of the high-side switch, the second diagnosis section being configured to perform a 35second diagnosis on presence of a short-circuit fault in the low-side switch based on a second diagnostic signal output from a low-potential terminal of the low-side switch.  Here the detection signals are not being directly provided to first and second diagnosis circuits.  
 	Yamaguchi does not disclose the a first diagnosis on presence of a short-circuit fault in the high-side switch based on a first diagnostic signal output from a low-potential terminal of the high-side switch, the second diagnosis section being configured to perform a 35second diagnosis on presence of a short-circuit fault in the low-side switch based on a second diagnostic signal output from a low-potential terminal of the low-side switch.  Here the detection signals MV1 and MV2 are not being directly provided to first and second diagnosis circuits.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mennatoallah Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAREEM E ALMO/Examiner, Art Unit 2849       
                                                                                                                                                                                                 /THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849